ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-213, concluding that JAMES H. WOLFE, III, of ORANGE, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Court having determined from its review of the record that an admonition is the appropriate level of discipline for respondent under the circumstances presented;
And good cause appearing;
It is ORDERED that the JAMES H. WOLFE, III, is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.